The plaintiffs have appealed from an order of the Otsego Special Term of the Supreme Court changing the place of trial of the above actions from the county of Schoharie to the county of Otsego for the convenience of witnesses and the promotion of the ends of justice. These actions arose out of a collision between an automobEe in which the plaintiffs were passengers and a truck owned by defendant Colebeck and driven by the codefendant Tauzel. The cause of action arose in Otsego county. The order appealed from is a discretionary one. Order unanimously affirmed, with ten doEars costs and disbursements. HiE, P. J., Crapser, BEss, Heffeman and Foster, JJ.